This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1103

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                               Jeremiah Allen Brooks,
                                     Appellant.

                               Filed January 26, 2015
                                      Affirmed
                                   Johnson, Judge

                            McLeod County District Court
                              File No. 43-VB-14-394

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Marc Sebora, Hutchinson City Attorney, Jody Winters, Assistant City Attorney, Glencoe,
Minnesota (for respondent)

Jeremiah Allen Brooks, Hutchinson, Minnesota (pro se appellant)

      Considered and decided by Schellhas, Presiding Judge; Johnson, Judge; and

Stoneburner, Judge.




      
       Retired judge of the Minnesota Court of Appeals, serving by appointment
pursuant to Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

JOHNSON, Judge

       Jeremiah Allen Brooks was cited for driving without a seat belt and was found

guilty after a court trial. We affirm.

                                           FACTS

       During the evening of February 19, 2014, Hutchinson Police Officer Jake Owen

Snyder observed Brooks driving a vehicle with a burned-out headlight while not wearing

a seat belt. Officer Snyder issued Brooks a citation for the petty-misdemeanor offense of

not wearing a seat belt, in violation of Minn. Stat. § 169.686, subd. 1(a) (2014); see also

Minn. Stat. § 169.89, subd. 1 (2014). Brooks requested a court trial. See Minn. Stat.

§ 169.89, subd. 2 (2014). Officer Snyder testified for the state. Brooks apparently did

not testify.1 The district court found Brooks guilty and imposed a fine of $110.2 Brooks

appeals.



       1
         Brooks did not order a transcript of the trial. In any appeal, the appellant is
required to order transcripts of any essential proceedings. Minn. R. Civ. App. P. 110.02,
subd. 1(a). Because Brooks failed to provide this court with a transcript of the trial, we
are unable to review the evidence that was presented at trial and, thus, unable to review
any argument that necessarily is based on the evidence presented at trial. See State v.
Anderson, 351 N.W.2d 1, 2 (Minn. 1984); State v. Mogler, 719 N.W.2d 201, 210 (Minn.
App. 2006); State v. Heithecker, 395 N.W.2d 382, 383 (Minn. App. 1986).
       2
         The district court did not make written findings of the essential facts of the case
within seven days of the notice of appeal, as required in petty-misdemeanor cases. See
Minn. R. Crim. P. 26.01, subd. 2(c). But “an appealing misdemeanant must expressly
advise the trial judge of the need to provide a full set of written factual findings,” State v.
Oanes, 543 N.W.2d 658, 663 (Minn. App. 1996), and the record does not reveal whether
Brooks prompted the district court to make written findings. Because Brooks did not
order a trial transcript, we are unable to attempt to glean any findings from the district
court’s oral statements. See State v. Scarver, 458 N.W.2d 167, 168 (Minn. App. 1990).

                                              2
                                     DECISION

                                            I.

       Brooks first argues that the district court erred by finding him guilty because his

conduct on the evening of February 19, 2014, was not within the scope of the seat-belt

statute. He contends that the term “driver,” as used in the seat-belt statute, means a

person who is employed as a driver and, thus, does not include a person who is not

driving within the scope of his or her employment. He further contends that he was

driving for personal reasons on the evening of February 19, 2014, and, thus, was not

driving within the scope of his employment.

       This argument is inconsistent with the plain language of the statute. In general, “a

properly adjusted and fastened seat belt, including both the shoulder and lap belt when

the vehicle is so equipped, shall be worn by the driver and passengers of a passenger

vehicle.” Minn. Stat. § 169.686, subd. 1(a). For purposes of chapter 169, the term

“driver” is defined to mean “every person who drives or is in actual physical control of a

vehicle.” Minn. Stat. § 169.011, subd. 1, 24 (2014). The statute does not contain any

exceptions for drivers who are driving for personal reasons that are outside the scope of

their employment. Thus, the district court did not err by applying the seat-belt statute to

Brooks for driving a vehicle on the evening of February 19, 2014.




Nonetheless, Brooks has not argued that the district court erred by failing to make
findings, and we can resolve Brooks’s appellate arguments without factual findings.

                                              3
                                               II.

       Brooks also argues that the district court’s application of the seat-belt statute

violates his right to interstate travel, as guaranteed by the United States Constitution.3

       “The right to interstate travel is a fundamental right recognized by the United

States Constitution.” Schatz v. Interfaith Care Ctr., 811 N.W.2d 643, 654 (Minn. 2012)

(citing Mitchell v. Steffen, 504 N.W.2d 198, 200 (Minn. 1993)). “The right to interstate

travel is burdened when a statute ‘actually deters such travel, when impeding travel is its

primary objective, or when it uses any classification which serves to penalize the exercise

of that right.’” Id. (quoting Mitchell, 504 N.W.2d at 200 (citing Attorney Gen. of N.Y. v.

Soto-Lopez, 476 U.S. 898, 903, 106 S. Ct. 2317, 2321 (1986))). In considering a claim

based on the federal constitutional right to interstate travel, a court should ask “whether

the right to travel has been so burdened by the challenged statute that the statute’s

classification requires strict scrutiny rather than minimal rational basis analysis because,

in reality, right to travel analysis refers to little more than a particular application of equal

protection analysis.” Id. (quotations omitted).

       Brooks has not demonstrated that the seat-belt statute imposes a burden on his

federal constitutional right to interstate travel. The statute does not, by its terms, regulate

interstate travel; it merely requires a person driving a motor vehicle within Minnesota to

wear “a properly adjusted and fastened seat belt, including both the shoulder and lap belt

when the vehicle is so equipped.” Minn. Stat. § 169.686, subd. 1(a). Brooks’s appellate


       3
        Brooks does not argue that application of the seat-belt statute violates his right to
intrastate travel. See State v. Stallman, 519 N.W.2d 903, 906-07 (Minn. App. 1994).

                                               4
brief does not identify any reason why the statute would deter interstate travel. We note

that Brooks was cited while driving within the city of his residence. Brooks also has not

identified any reason why the objective of the seat-belt statute is to impede interstate

travel. In addition, Brooks has not identified any reason why the seat-belt statute uses a

classification to penalize the right to interstate travel. See Schatz, 811 N.W.2d at 654;

State v. Cuypers, 559 N.W.2d 435, 437 (Minn. App. 1997). The seat-belt statute imposes

only a very slight burden on a driver: it requires the driver to pull a seat belt across his or

her body and buckle it, which usually can be accomplished within a matter of seconds. It

is highly unlikely that any person would forgo a trip to another state because of the

requirement to wear a seat belt while driving through Minnesota en route to the other

state.

         Because the burden imposed by the seat-belt statute is so minimal, if it exists at

all, Brooks’s challenge can succeed only if he can show that there is no rational basis for

the statute. Schatz, 811 N.W.2d at 654. A statute satisfies the rational-basis test if it

“rationally furthers a legitimate state purpose.” Zobel v. Williams, 457 U.S. 55, 60, 102

S. Ct. 2309, 2313 (1982). It is rather obvious that the seat-belt statute is rationally related

to the state’s interest in protecting the health and safety of persons traveling on its roads

and highways, which is a legitimate interest. See State v. Hershberger, 462 N.W.2d 393,

398 (Minn. 1990).

         Thus, the district court’s application of the seat-belt statute does not violate

Brooks’s federal constitutional right to interstate travel.

         Affirmed.


                                               5